     Case 2:16-cr-00032-BWA-JVM Document 236 Filed 03/12/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                     CRIMINAL ACTION
VERSUS                                                       NO. 16-032
KENDRICK JOHNSON                                             SECTION: M

                                       ORDER

      Defendant’s motion to reopen detention hearing and for pretrial release has been

referred to the Criminal Duty Magistrate Judge. Record Doc. Nos. 232.

      Accordingly, IT IS ORDERED that a hearing to reopen detention is set for April 3,

2019 at 11:30 a.m. before Chief United States Magistrate Judge Karen Wells Roby.

      New Orleans, Louisiana, this 12th day of March 2019.



                               _____________________________________
                                        MICHAEL B. NORTH
                                UNITED STATES MAGISTRATE JUDGE
